DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/14/2022.
           Claims 1-9 and 12-16 are currently pending.
           Claims 1, 2, 12-15 have been amended.	            Claim 16 is newly added.
           Claims 1, 14, and 16 are independent claims.
Reasons for Allowance
2.        Claims 1-9 and 12-16 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:

          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “An electronic determination device for determining at least one characteristic parameter of an electric machine connected to an electric starter, the electric machine having P phases, P being equal to 3, the electric starter being adapted to be connected to an alternative power source and including at least P-1 switching arms, each switching arm being connected to a respective phase of the electric machine, the determination device comprising:…. wherein, during each sequence, the control module is configured to control respective switching arm(s) to close and the other switching arm to open, so as to generate a current injection on two phases of the 
          Regarding claim 14, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method for determining at least one characteristic parameter of an electric machine connected to an electric starter, the electric machine having P phases, P being equal to 3, the electric starter being adapted to be connected to an alternative power source and including at least P-1 switching arms, each switching arm being connected to a respective phase of the electric machine, the method being implemented by an electronic determination device and comprising:.… wherein a respective characteristic parameter of the electric machine is determined in at least two successive sequences, and wherein, during each sequence, respective switching arm(s) are controlled to close and the other switching arm is controlled to open, so as to generate a current injection on two phases of the electric machine; measurements of respective current(s) and voltage(s) are acquired for said two phases, further to the generation of the current injection; and the characteristic parameter of the electric machine is calculated according to the respective current(s) and voltage(s) measurements for the respective sequence, and wherein the open switching arm varies from one sequence to the other, so that each one of at least two 

          Regarding claim 16, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “An electronic determination device for determining at least one characteristic parameter of an electric machine connected to an electric starter, the electric machine having P phases, P being equal to 3, the electric starter being adapted to be connected to an alternative power
source and including at least P-1 switching arms, each switching arm being connected to a respective phase of the electric machine, the determination device comprising: …
wherein a respective characteristic parameter of the electric machine is determined in at least two successive sequences, and wherein, during each sequence, respective switching arm(s) are controlled to close and the other switching arm is controlled to open, so as to generate a current injection on two phases of the electric machine; measurements of respective current(s) and voltage(s) are acquired for said two phases, further to the generation of the current injection; and the characteristic parameter of the electric machine is calculated according to the respective current(s) and voltage(s) measurements for the respective sequence, and wherein the open switching arm varies from one sequence to the other, so that each one of at least two switching arms is opened once during the successive sequences.” in combination with all other elements as claimed in claim 16.

        As to claim(s) 2-9 and 12-13, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 15, the claim is allowed as it further limit allowed claim 14.


Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Harada (U.S Pub. 20180138844) discloses an inverter control device and inverter control method are such that, when there is a possibility of induction voltage caused by a multi-phase motor exceeding a breakdown voltage of a switching element of an inverter, two of three phases are first interrupted at an appropriate timing in order to restrict induction voltage when shifting from a three-phase short circuit to an all-phase interruption, after which a shift is made to an all-phase interruption at a timing at which currents of the three phases reach the vicinity of zero, whereby a leap in a direct current bus voltage is restricted (see specification for more details).              Lovas (U.S Pat. 9729099) discloses a method and apparatus are provided for controlling a sensorless alternating current induction motor (ACIM) having a rotor and a stator comprising a plurality of stator windings by applying a plurality of phase shifted voltages to the plurality of stator windings in the ACIM such that two energized stator windings are connected to first and second phase shifted voltages to cause rotation of the rotor relative to the stator while a third unconnected stator winding is floating so that a DC bus current and an inducted voltage can be measured from the ACIM and used to compute an estimated rotor speed (see specification for more details).
             Park (U.S Pub. 20170155347) discloses a device and control method for driving a sensorless brushless DC (BLDC) motor, particularly related to a technology configured to increase the accuracy of detection of Zero Cross Point through a non-commutation period in a pulse width modulation (PWM) control. The device for driving a sensorless BLDC motor to switch a current applied to a stator winding based on a position of a rotor includes a three phase inverter configured to convert a DC input voltage into a three phase AC voltage and supply the three phase AC voltage to the BLDC motor; a terminal voltage detector configured to detect a three phase terminal voltage from an output terminal of the three phase inverter; and a controller configured to perform a PWM control of the terminal voltage based on a three phase back electromotive force (EMF) included in the detected terminal voltage. The PWM control includes a non-commutation control in which the switching of the current does not occur. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/27/2022